Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application is being examined under the pre-AIA  first to invent provisions.
NON-COMPLIANT RESPONSE TO AMENDMENT
The reply filed on August 10, 2022 (hereafter “Response”) is not fully responsive to the prior Office action because of the following omission(s) or matter(s): the Response fails to “reply to every ground of objection and rejection in the prior Office action,” “present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references,” and “specifically point[] out how the language of the claims patentably distinguishes them,” as required by 37 C.F.R. § 1.111(b). 
In particular, the Response fails to address the 35 U.S.C. § 103(a) rejection of the claims as being unpatentable over Han, Laffey, and Gunawardana, the 35 U.S.C. § 103(a) rejection of the claims as being unpatentable over Han, Laffey, and Miyamoto, and the 35 U.S.C. § 112(a) rejection of claim 17 (paragraphs 29–36 of the March 10, 2022 Final Rejection), whose limitations appear to have been rolled up into parent claim 16 as a result of the present amendment. The remarks presented in the May 24 Response After Final Action do not satisfy this requirement because the August 10 amendment is different from the May 24 amendment, and in any case, both filings are totally silent on the claim 17 (now claim 16) new matter rejection.
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.1 EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
In the meantime, claims 16, 18, and 19 are now amended, claim 17 is now cancelled, and claims 16, 18, and 19 are pending in the application. 
RESPONSE TO ARGUMENTS
 Claims 16, 18, and 19 stand rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The Applicant’s traversal of the rejection has been considered, but is not persuasive.
Specifically, the Applicant apparently admits that FIGS. 4 and 5 show separate embodiments, but argues that combining those embodiments would be simple. Respectfully, the Applicant is missing the point. Under 35 U.S.C. § 112(a) (or first paragraph), it does not matter how easy it would be for a person of ordinary skill in the art to combine two disclosed embodiments following the hindsight of the now-claimed invention. Adequate disclosure under § 112 is “not a question of whether one skilled in the art might be able to construct the patentee's device from the teachings of the disclosure . . . . Rather, it is a question whether the application necessarily discloses that particular device.” Martin v. Mayer, 823 F. 2d 500, 505 (Fed. Cir. 1987) (emphasis added); see also Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572 (Fed. Cir. 1997) (“The question is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.”).
Accordingly, claims 16, 18, and 19 stand rejected under 35 U.S.C. § 112(a).
Several other grounds of rejection also stand, however, the Applicant did not argue the merits of those rejections, and therefore, there is nothing else to which the Examiner must respond.
Accordingly, the Applicant’s request for a notice of allowance and premature request to delay action in order to schedule an interview (Response 5) are respectfully denied.
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
 The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 Claims 16, 18, and 19 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 — First Ground of Rejection
Claim 16 is directed to the combination of two different embodiments of the disclosure (i.e., the FIG. 4 and FIG. 5 embodiments), but the specification never actually discloses that these two embodiments can be combined, let alone how to even combine them. Specifically, the two different embodiments recited together in claim 16 are highlighted below:
16. (Currently Amended) A method for varying icons, the method comprising:
	displaying, on a display, a plurality of icons in a display image at initial positions,
[L1]	wherein each icon is assigned a decision region surrounding the icon, wherein a size of a decision region of a first icon is larger than a size of a decision region of a second icon, and wherein each decision region is a circle centered at a corresponding icon;
	acquiring a touch point inputted by a user on the display,
[L2]	determining a selection region surrounding the touch point, wherein the selection region is a circle having a predetermined radius;
	determining a subset of the plurality of icons to vary by determining if the decision region of each icon intersects with the selection region;
	moving all icons in the subset of the plurality of icons from their initial positions to selection positions on a selection circle centered at the touch point . . . .
(Clm. 16) (emphasis added with respect to highlighted limitations L1 and L2).
The FIG. 4 embodiment is limited to Limitation L2 without Limitation L1, while the FIG. 5 embodiment is limited to Limitation L1 without Limitation L2. In other words, the FIG. 4 embodiment fails to disclose that the icons 42 have decision regions, while the FIG. 5 embodiment fails to disclose that the touch point 44 has a decision (or selection) region.
Under 35 U.S.C. § 112, the issue of adequate disclosure is “not a question of whether one skilled in the art might be able to construct the patentee’s device from the teachings of the disclosure . . . . Rather, it is a question whether the application necessarily discloses that particular device.” Martin v. Mayer, 823 F. 2d 500, 505 (Fed. Cir. 1987) (emphasis added); see also Lockwood v. American Airlines, Inc., 107 F. 3d 1565, 1572 (Fed. Cir. 1997) (“The question [under § 112] is not whether a claimed invention is an obvious variant of that which is disclosed in the specification. Rather, a prior application itself must describe an invention, and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention as of the filing date sought.”) (emphasis added).
In this case, claim 16 cherry picks one feature from the FIG. 4 embodiment of the Applicant’s disclosure, and another feature from the FIG. 5 embodiment, and then combines them together as a new variant that draws upon the teachings of both embodiments.
The Record also includes several pieces evidence that the Applicant lacked possession of this combination at the time of the claimed invention:
(1) In the August 10, 2022 Request for Continued Examination, the Applicant admits that the claim is, in fact, a “combination,” and that at least one modification was “needed” in order to make the claimed combination: “The only modification needed for the claimed combination would be to determine if the decision region and the selection region intersect.” (Request for Continued Examination 4 (August 10, 2022)). 
(2) In the June 30, 2021 Request for Continued Examination (hereafter “June 2021 RCE”), the Applicant was extremely insistent that FIGS. 4 and 5 are separate embodiments, arguing that FIG. 4 depicts “a first method (not claimed)” (June 2021 RCE p. 4) (emphasis added), and that “Applicants are claim the embodiment of FIG. 5” instead of the embodiment of FIG. 4. (June 2021 RCE p. 5) (emphasis added). Given that the Applicant explicitly said that it was not claiming the FIG. 4 embodiment, the Applicant cannot now claim features from that embodiment, let alone claim features from both the FIG. 4 and FIG. 5 embodiment.
(3) The May 24, 2022 After Final Amendment similarly refers to FIGS. 4 and 5 as different “embodiments” throughout the Remarks section.
However, in addition to the Applicant’s admissions, we can also independently confirm that the Applicant considered these two approaches to be distinct alternatives to one another by looking at the description of the relevant method step S14 in the specification:
When the user touches the touch panel 12, the operating information conversion unit 22 detects the contact with the touch panel 12 (Y of S14). Then carried out is either the process of determining if the positional coordinates of GUI lies inside or outside the decision region that surrounds the contact point, as described in connection with FIG. 4 or the process of determining if the contact point lies inside or outside the decision region that surrounds the GUI, as described in connection with FIG. 5. By carrying out either one of the processes, whether or not there are a plurality of GUIs within a predetermined range from the contact point can be determined (S16)” 
(Spec. 23) (emphasis added).
Accordingly, in view of all of the foregoing findings gleaned from multiple sources of evidence, the Examiner concludes that claim 16 remains directed to new matter, and therefore stands rejected under 35 U.S.C. § 112(a) (or pre-AIA  first paragraph) for failing to find support in the specification for what is claimed.
Claim 16 — Second Ground of Rejection
In addition to the new matter discussed above, claim 16 is separately rejected under 35 U.S.C. § 112(a) for rolling-up the new matter of claim 17 that was rejected in the March 10, 2022 Final Rejection. The new matter is highlighted in bold, below:
wherein the size of the decision region is increased if a frequency of selection of the first icon by the user increases over time. 
The above limitation requires tracking how often a specific user selects the first icon, as opposed to measuring frequency of selection in general. This is especially clear when read in light of the prosecution history: the Applicant first added this limitation to the claims on December 6, 2021 amendment in an attempt to distinguish claim 17 from the prior art, by requiring the size of the decision region to depend on “a selection frequency of the first icon by the user,” as opposed to the prior art’s disclosure of a generalized frequency with which all potential users would select the first icon. 
The Applicant did not point out where the amendment was supported then, and still has not pointed out where this amendment is supported. Nor does there appear to be a written description of the claim limitation of the size of the first icon’s decision region being based on “a selection frequency of the first icon by the user” in the application as filed. 
Rather, paragraph 42—the only relevant passage on this topic—merely uses the same passive voice as the original version of that limitation:
[T]he size of a decision region is made to vary depending on the frequency of being selected and the level of importance. Hence, the chance of being among those selectable can be increased or reduced and therefore the selection efficiency is improved. The information concerning the size of the decision region of each icon determined according to the level of importance and the like may be included in the content file. If the importance level of an icon varies according to the progress degree of a game and the like, several different patterns may be set for the size of the decision region and those patterns may be switched according to the progress degree thereof. 
(Spec. ¶ 42) (emphasis added).
There is no evidence in the above passage that the Applicant had possession of a method or device that specifically tailored the size of a decision region to an individual or particular user’s frequency selection of that icon. Accordingly, this limitation recites new matter.
Claim 18 — First Ground of Rejection
Claim 18 recites two elements of new matter. For the convenience of the reader, they will be separated into separate grounds of rejection.
The first portion of new matter for claim 18 concerns the new matter added directly to claim 18 during the August 10, 2022 amendment, specifying that “only icons with an importance level greater than a predetermined threshold are selectable.” This is new matter for two reasons.
First, as a threshold matter, since claim 18 is newly amended and the amendment fails to point out where the limitation is supported, “[a] simple statement such as ‘Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation in the application as filed” is sufficient to establish a prima facie case of new matter. MPEP § 2163.04 (subsection I.) (citing Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007)).
But, more importantly, the specification truly does not support limiting selectable icons (as opposed to selected icons) to “only icons with an importance level greater than a predetermined threshold.” This appears to be a misreading of the underlined portion of paragraph 43, below:
[0043] Such a mode of increasing or reducing the chance of being among those selectable can be achieved in the case of FIG. 4 as well. That is, two different sizes (i.e., one large and the other small in size) of decision regions whose center is the contact point 44 are prepared and the importance level is assigned to each icon beforehand. And then, all icons located within a small decision region, and icons, other than those icons located within the small decision region, located within a large decision region and whose importance level is greater than or equal to a threshold value are set as those selectable. Hence, even if an icon or icons are located a bit far from the contact point, such an icon or icons having a higher importance level can be set to those among selectable.
(Spec. ¶ 43) (emphasis added).
The above passage merely describes the idea of icons with higher importance levels being selectable from a greater distance. In contrast, the claim 18 says that only sufficiently important icons are selectable (meaning that icons below the threshold are never selectable). 
The Examiner respectfully submits that the Applicant perhaps misread the phrase “set as those selectable” above. When paragraph 43 says that icons whose importance level is greater than or equal to a threshold value are “set as those selectable,” it is merely referring to a specific instance of the contact point 44 being within the decision regions of icons whose importance level made their decision regions big enough to encompass contact point 44. Claim 18, in contrast, requires the importance level to decide selectability at all times, which, again, is not what the specification discloses.
Accordingly, claim 18 is rejected under 35 U.S.C. § 112, first paragraph, for reciting new matter. 
Claim 18 — Second Ground of Rejection
In addition to claim 18’s own new matter, claim 18 also recites all of the new matter that claim 16 recites because claim 18 incorporates all of the limitations of claim 16 by reference. See 35 U.S.C. § 112, fourth paragraph, and therefore at least recites the new matter of its parent claim.
Claim 19
Claim 19 depends from claim 16, and is therefore rejected under 35 U.S.C. § 112 because it incorporates all of the new matter of its parent claim by reference.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
I.	HAN, LAFFEY, AND GUNAWARDANA TEACH CLAIMS 16 AND 18.
Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over U.S. Patent Application Publication No. 2004/0243306 A1 (“Han”) in view of U.S. Patent Application Publication No. 2003/0007017 A1 (“Laffey”), and further in view of U.S. Patent Application Publication No. 2010/0315266 A1 (“Gunawardana”).
Claim 16
Han teaches a method for varying icons, the method comprising: 
displaying, on a display, a plurality of icons in a display image at initial positions, 
As shown in FIG. 6B, a monitor 50 displays an image comprising “many POI icons 70” clustered in the center of the image, along with several other POI icons (not numbered) above and to the sides of the center. Han ¶ 49 and FIG. 6B.
wherein each icon is assigned a decision region 
Han at least teaches that each of its POI icons 70 are assigned a decision region consisting of the icon 70 itself, because Han teaches that each POI icon 70 has a position, “a predetermined size which must be large enough for a user to see on the monitor screen,” Han ¶ 47, and, most importantly, each icon 70 is programmed with the ability to allow “the navigation system [to] detect[] [whether] the several POI icons exist within the cursor circle 71.” Han ¶ 49. 
In other words, the only difference between this claim limitation and Han’s disclosure is the size of Han’s analogous decision regions. Han’s decision regions are limited to the icons themselves, whereas the claim has the decision regions being differently sized circles that comprise said icons. As will be explained below, however, such a difference was obvious at the time of the claimed invention.
acquiring a 
“First, the user scrolls the map image and points the intersection by a cursor circle 71.” Han ¶ 48.
determining a selection region surrounding the 
“[T]he cursor circle 71 is a typical example for defining a region of attention.” Han ¶ 48. 
determining a subset of the plurality of icons to vary by determining if the decision region of each icon intersects with the selection region; 
“[T]he navigation system detects the several POI icons exist within the cursor circle 71 (region of attention).” Han ¶ 49.
moving all icons in the subset of the plurality of icons from their initial positions to selection positions 
Upon detecting the POI icons 70 exist within the cursor circle region 71, the navigation system “starts the POI shift (displacement) function,” wherein “the navigation system starts displacing the POI icons away from the center of the cursor (or other predefined region mark) 71 as shown in FIG. 6C.” Han ¶ 49. 
on a selection circle centered at the 
“The displaced (up-rooted) POI icons 75-79 are on the position rim 76,” Han ¶ 50, and as the drawing illustrates, the position rim 76 is indeed centered at the cursor circle 71. FIG. 6C.
receiving a subsequent the selection region is used to determine selection of the icon; 
Han’s map is further configured to receive different selections of displayed POI icons that cause an associated action to be performed in response to the selection, by detecting “when the map image is zoomed-in as shown in FIG. 2C so that the POI may be easily identified, and the enter key is pressed.” Han ¶ 12. Notably, Han uses the intersection of the user’s input with the enter key to determine if an icon is selected, and as such, the selection region of each icon of the subset is not used to determine if an icon is selected. 
and causing an action associated with the selected icon to be perform in response to the subsequent touch point, 
In response to pressing the enter key, “the navigation system displays a POI name list 25 as shown in FIG. 2D.” Han ¶ 12.
wherein the first icon is included in the subset of the plurality of icons if the decision region of the first icon intersects with the selection region even if a distance of the first icon from the touch point is greater than the predetermined radius,
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Therefore, in this case, the broadest reasonable interpretation of claim 16—a process claim—is that the claim does not require the step of including the first icon in the subset of the plurality of icons, because the condition precedent of “if the decision region of the first icon intersects with the selection region” has not been met. In other words, the claim does not explicitly require the decision region of the first icon to intersect with the selection region. The claim requires a subset of the plurality of icons to intersect with the selection region, but never specifies that the subset includes the first icon.
and wherein the size of the decision region is increased if a frequency of selection of the first icon by the user increases over time.
Likewise, the broadest reasonable interpretation of claim 16—a process claim—is that the claim does not require the step of increasing the size of the decision region, because the condition precedent of “if a frequency of selection of the first icon by the user increases over time” has not been met. MPEP § 2111.04(II.). Since there is never an affirmative step of the frequency of selection of the first icon actually increasing (only the “if” statement), the prior art need not teach the step of increasing the size of the decision region.
Han does not appear to explicitly disclose that each decision region “surrounds” its respective GUI, and therefore also appears not to disclose that “a size of a decision region of a first GUI is larger than a size of a decision region” or “a circle.” Han also appears not to explicitly disclose using “touch” as the input.
Laffey, however, teaches:
A method for varying icons, the method comprising:
“Now, with reference to FIGS. 9 and 10, we will describe a process implemented by the present invention in conjunction with the flowcharts of these figures.” Laffey ¶ 28.
displaying, on a display, a plurality of icons in a display image at initial positions, 
“FIG. 9 is a flowchart showing the development of a process according to the present invention for distinguishing between closely spaced icons in a high icon density region of a display screen.” Laffey ¶ 28; see also Laffey FIG. 2.
wherein each icon is assigned a decision region surrounding the icon, 
“A routine is set up for providing a halo enclosing each of the icons on the screen at a predetermined distance from the icon perimeter, step 92.” Laffey ¶ 28. 
wherein a size of a decision region of a first icon is larger than a size of a decision region of a second icon, 
“This distance is said to be predeterminable,” but, “subject to the icon size relative to the screen size, the user may be provided with interactive means to adjust or tailor this distance to suit his individual needs.” Laffey ¶ 23. Laffey therefore at least suggests that the sizes of the icons’ decision regions may be different, depending on the icons’ respective sizes. Moreover, as will be discussed below, having icons with differently sized decision regions was known and taught in other references prior to the claimed invention.
and wherein each decision region is a circle centered at a corresponding icon;
The regions surrounding each icon in Laffey is described as a “halo 54.” Laffey ¶¶ 22–23 and 25. The word halo typically refers to a disk or ring shape surrounding an object. See, e.g., “Halo, n.” Merriam-Webster, <http://www.merriam-webster.com/dictionary/halo> (accessed June 09, 2016); “halo, n.” OED Online, < http://www.oed.com/view/Entry/83623> (accessed June 09, 2016). Moreover, the squares in Laffey’s drawings are merely “simplified . . . for illustration.” Therefore, the Examiner finds that Laffey’s use of the word “halo” at least suggests to one of ordinary skill in the art that the decision regions may be circles, if not explicitly disclosing the same.
acquiring a 
Continuing with the method, “a routine is provided for tracking cursor movements between points on a display screen, step 90,” and “for tracking cursor positions on the display screen, step 91.” Laffey ¶ 28.
determining a selection region surrounding the touch point, 
“[A] halo surrounding the point of the cursor which may be determined by a distance somewhat different from that of the icon halo distance.” Laffey ¶ 28. 
wherein the selection region is a circle having a predetermined radius;
“Cursor halo dimensions are described in detail in the above cross-referenced copending application Attorney Docket No. AUS9-2001-0336-US1.” Laffey ¶ 28. The so-called copending application Attorney Docket No. AUS9-2001-0336-US1 corresponds to U.S. Patent Application Publication No. 2003/0007015 A1 (“Laffey II”). There, Laffey II describes the dimensions “as a radius of a circular halo surrounding the tip of a moving cursor, i.e. halo 52 surrounding the point of cursor 50 or halo 53 surrounding the point of cursor 51.” Laffey II ¶ 24.
determining a subset of the plurality of icons to vary by determining if the decision region of each icon intersects with the selection region;
“A routine is set up responsive to an approaching cursor coming near or entering an icon’s halo for determining whether there are any other adjacent icons within the halo, step 93.” Laffey ¶ 28. Here, the term “near” “may be defined by a halo surrounding the point of the cursor which may be determined by a distance somewhat different from that of the icon halo distance.” Laffey ¶ 28.
receiving a subsequent on the display from the user for selecting an icon from the subset of the plurality of icons, wherein the selection region of each icon of the subset is not used to determine if an icon is selected, 
“A routine is set up, step 98, to enable the user to select each of the icons sequentially exposed.” Laffey ¶ 31. Nothing about this disclosure involves using a selection region to determine whether the icon is selected.
and wherein an intersection of the 
In order to select any icon, the user must necessarily move the point of input to the new location, where the icons have moved in steps 94 and 97 (i.e., as opposed to their original locations).
and causing an action associated with the selected icon to be perform in response to the subsequent touch point, 
“[A] determination is made, step 104, as to whether the user has selected the icon. If Yes, step 116, the action represented by the icon is performed.” Laffey ¶ 31.
Han and Laffey are analogous art, as both references concern techniques for spacing icons in a graphical user interface. It would have been obvious for one of ordinary skill in the art at the time of the claimed invention to enlarge the location points in Han to comprise a halo shape “surrounding” the points as a circle, as taught in Laffey. One would have been motivated to combine Han and Laffey because of an increasing need to replicate “desktop displays” on “smaller screen devices,” which can be problematic for selecting “items from crowded screen areas.” Laffey ¶ 7. 
Accordingly, the only difference between the claimed invention and the Han/Laffey combination is the use of a “touch” input rather than a mouse or other input means.
Gunawardana, however, teaches a method comprising:
displaying, on a display, a plurality of icons in a display image at initial positions, 
As shown in FIGS. 6–8 (among others), a UI rendering module 150 renders a UI comprising a plurality of virtual keys, buttons, or icons. Gunawardana ¶ 39. Notably, although claim 16 is broad enough to include a virtual keyboard, it should be understood that Gunawardana’s method is not limited to keyboard arrangements, and includes any embodiment where “the user presses, points at, or otherwise interacts with a button, key, or other control to make their selection,” irrespective of whether the arrangement is for an actual keyboard. Gunawardana ¶ 149. 
wherein each icon is assigned a decision region surrounding the icon, 
“In general, in the case of a soft or virtual keyboard (or other button or key-based UI), the hit target of each key or button corresponds to some physical region in proximity to each key that will return that key when some point within that physical region is touched or otherwise selected by the user.” Gunawardana ¶ 39.
wherein a size of a decision region of a first icon is larger than a size of a decision region of a second icon, 
“In various embodiments, ‘hit targets’ associated with the keys are expanded or contracted depending on the context.” Gunawardana ¶ 39. For instance, as shown in FIG. 6, the hit target 600 for the “S” key is larger than the hit target 610 for the “D” key. See Gunawardana ¶ 97 and FIG. 6.
acquiring a touch point inputted by a user on the display,
“[T]he digitizer outputs an (x, y) coordinate pair for each touch.” Gunawardana ¶ 58.
receiving a subsequent touch point on the display from the user for selecting an icon
“Hit target resizing is a known technique whereby the region of the keyboard that returns a specific letter changes depending on context. For example, given that the user has already typed the letter Q, a finger touch in the boundary between the I and U keys will return a U because U is more likely than I following Q.” Gunawardana ¶ 52. Similarly, after the input "QU," the hit target for "I" expands and the hit target for "U" shrinks because "I" is more likely after "QU" (as in "quick"). Gunawardana ¶ 52.
causing an action associated with the selected icon to be perform in response to the subsequent touch point
Accordingly, following the above example, “a finger touch in the boundary between the ‘I’ and ‘U’ keys will return a ‘U.’” Gunawardana ¶ 52.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to implement either or both of Laffey and Han’s devices using a conventional touch screen digitizer, such as the one disclosed by Gunawardana. One would have been motivated to use a touch screen instead of a mouse because touch screens—particularly ones with the accuracy techniques taught by Gunawardana—“improve UI characteristics such as accuracy, usability, discoverability, etc.” Gunawardana ¶ 30.
Claim 18
Han, as combined with Laffey and Gunawardana, teaches the method for varying icons according to claim 16, but neither Han nor Laffey explicitly disclose whether or not a size of the decision region of each icon is determined based on an importance level of each icon.
Gunawardana, however, teaches a method wherein 
a size of the decision region of each icon is determined based on an importance level of each icon,
“Given a language model and a touch model, hit target resizing is implemented by taking the keys typed so far k1, . . . , k-n-1 and the touch location xn to decide what the nth key typed was.” Gunawardana ¶ 61. In other words, the size of each hit target is based on the probability that the icon corresponding to each hit target will be the next intended touch location. This can be based on a selection frequency assigned to the icon, e.g., the boundary around the letter “U” may expand after typing a “Q” because “U” is more frequently the next icon to be selected after a “Q” is selected. Gunawardana ¶ 53.
wherein only icons with an importance level greater than a predetermined threshold are selectable.
As a consequence of the above teaching, only keys with an importance level great enough for their hit target to coincide with the next intended touch location are selectable in the moment the user provides the next touch location. That is, if the user touches a location that is outside the reach of a given key’s hit target (due to its lower importance level), then that particular instance of a touch location necessarily cannot select that given key’s hit target.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to implement either or both of Laffey and Han’s devices using a conventional touch screen digitizer, such as the one disclosed by Gunawardana. One would have been motivated to use a touch screen instead of a mouse because touch screens—particularly ones with the accuracy techniques taught by Gunawardana—“improve UI characteristics such as accuracy, usability, discoverability, etc.” Gunawardana ¶ 30. 
II.	HAN, LAFFEY, AND MIYAMOTO TEACH CLAIMS 16 AND 19.
Claims 16 and 19 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Han in view of Laffey, and further in view of U.S. Patent Application Publication No. 2005/0187023 A1 (“Miyamoto”).
Claim 16
Han teaches a method for varying icons, the method comprising: 
displaying, on a display, a plurality of icons in a display image at initial positions, 
As shown in FIG. 6B, a monitor 50 displays an image comprising “many POI icons 70” clustered in the center of the image, along with several other POI icons (not numbered) above and to the sides of the center. Han ¶ 49 and FIG. 6B.
wherein each icon is assigned a decision region 
Han at least teaches that each of its POI icons 70 are assigned a decision region consisting of the icon 70 itself, because Han teaches that each POI icon 70 has a position, “a predetermined size which must be large enough for a user to see on the monitor screen,” Han ¶ 47, and, most importantly, each icon 70 is programmed with the ability to allow “the navigation system [to] detect[] [whether] the several POI icons exist within the cursor circle 71.” Han ¶ 49. 
In other words, the only difference between this claim limitation and Han’s disclosure is the size of Han’s analogous decision regions. Han’s decision regions are limited to the icons themselves, whereas the claim has the decision regions being differently sized circles that comprise said icons. As will be explained below, however, such a difference was obvious at the time of the claimed invention.
acquiring a 
“First, the user scrolls the map image and points the intersection by a cursor circle 71.” Han ¶ 48.
determining a selection region surrounding the 
“[T]he cursor circle 71 is a typical example for defining a region of attention.” Han ¶ 48. 
determining a subset of the plurality of icons to vary by determining if the decision region of each icon intersects with the selection region; 
“[T]he navigation system detects the several POI icons exist within the cursor circle 71 (region of attention).” Han ¶ 49.
moving all icons in the subset of the plurality of icons from their initial positions to selection positions 
Upon detecting the POI icons 70 exist within the cursor circle region 71, the navigation system “starts the POI shift (displacement) function,” wherein “the navigation system starts displacing the POI icons away from the center of the cursor (or other predefined region mark) 71 as shown in FIG. 6C.” Han ¶ 49. 
on a selection circle centered at the 
“The displaced (up-rooted) POI icons 75-79 are on the position rim 76,” Han ¶ 50, and as the drawing illustrates, the position rim 76 is indeed centered at the cursor circle 71. FIG. 6C.
receiving a subsequent 
Han’s map is further configured to receive different selections of displayed POI icons that cause an associated action to be performed in response to the selection, by detecting “when the map image is zoomed-in as shown in FIG. 2C so that the POI may be easily identified, and the enter key is pressed.” Han ¶ 12. Notably, Han uses the intersection of the user’s input with the enter key to determine if an icon is selected, and as such, the selection region of each icon of the subset is not used to determine if an icon is selected. 
and causing an action associated with the selected icon to be perform in response to the subsequent touch point, 
In response to pressing the enter key, “the navigation system displays a POI name list 25 as shown in FIG. 2D.” Han ¶ 12.
wherein the first icon is included in the subset of the plurality of icons if the decision region of the first icon intersects with the selection region even if a distance of the first icon from the touch point is greater than the predetermined radius,
“The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” MPEP § 2111.04(II.). Therefore, in this case, the broadest reasonable interpretation of claim 16—a process claim—is that the claim does not require the step of including the first icon in the subset of the plurality of icons, because the condition precedent of “if the decision region of the first icon intersects with the selection region” has not been met. In other words, the claim does not explicitly require the decision region of the first icon to intersect with the selection region. The claim requires a subset of the plurality of icons to intersect with the selection region, but never specifies that the subset includes the first icon.
and wherein the size of the decision region is increased if a frequency of selection of the first icon by the user increases over time.
Likewise, the broadest reasonable interpretation of method claim 16 is that the claim does not require the step of increasing the size of the decision region, because the condition precedent of “if a frequency of selection of the first icon by the user increases over time” has not been met. MPEP § 2111.04(II.). Since there is never an affirmative step of the frequency of selection of the first icon actually increasing (only the “if” statement), the prior art need not teach the step of increasing the size of the decision region.
Han does not appear to explicitly disclose that each decision region “surrounds” its respective GUI, and therefore also appears not to disclose that “a size of a decision region of a first GUI is larger than a size of a decision region” or “a circle.” Han also appears not to explicitly disclose using “touch” as the input.
Laffey, however, teaches:
A method for varying icons, the method comprising:
“Now, with reference to FIGS. 9 and 10, we will describe a process implemented by the present invention in conjunction with the flowcharts of these figures.” Laffey ¶ 28.
displaying, on a display, a plurality of icons in a display image at initial positions, 
“FIG. 9 is a flowchart showing the development of a process according to the present invention for distinguishing between closely spaced icons in a high icon density region of a display screen.” Laffey ¶ 28; see also Laffey FIG. 2.
wherein each icon is assigned a decision region surrounding the icon, 
“A routine is set up for providing a halo enclosing each of the icons on the screen at a predetermined distance from the icon perimeter, step 92.” Laffey ¶ 28. 
wherein a size of a decision region of a first icon is larger than a size of a decision region of a second icon, 
“This distance is said to be predeterminable,” but, “subject to the icon size relative to the screen size, the user may be provided with interactive means to adjust or tailor this distance to suit his individual needs.” Laffey ¶ 23. Laffey therefore at least suggests that the sizes of the icons’ decision regions may be different, depending on the icons’ respective sizes. Moreover, as will be discussed below, having icons with differently sized decision regions was known and taught in other references prior to the claimed invention.
and wherein each decision region is a circle centered at a corresponding icon;
The regions surrounding each icon in Laffey is described as a “halo 54.” Laffey ¶¶ 22–23 and 25. The word halo typically refers to a disk or ring shape surrounding an object. See, e.g., “Halo, n.” Merriam-Webster, <http://www.merriam-webster.com/dictionary/halo> (accessed June 09, 2016); “halo, n.” OED Online, < http://www.oed.com/view/Entry/83623> (accessed June 09, 2016). Moreover, the squares in Laffey’s drawings are merely “simplified . . . for illustration.” Therefore, the Examiner finds that Laffey’s use of the word “halo” at least suggests to one of ordinary skill in the art that the decision regions may be circles, if not explicitly disclosing the same.
acquiring a 
Continuing with the method, “a routine is provided for tracking cursor movements between points on a display screen, step 90,” and “for tracking cursor positions on the display screen, step 91.” Laffey ¶ 28.
determining a selection region surrounding the touch point, 
“[A] halo surrounding the point of the cursor which may be determined by a distance somewhat different from that of the icon halo distance.” Laffey ¶ 28. 
wherein the selection region is a circle having a predetermined radius;
“Cursor halo dimensions are described in detail in the above cross-referenced copending application Attorney Docket No. AUS9-2001-0336-US1.” Laffey ¶ 28. The so-called copending application Attorney Docket No. AUS9-2001-0336-US1 corresponds to U.S. Patent Application Publication No. 2003/0007015 A1 (“Laffey II”). There, Laffey II describes the dimensions “as a radius of a circular halo surrounding the tip of a moving cursor, i.e. halo 52 surrounding the point of cursor 50 or halo 53 surrounding the point of cursor 51.” Laffey II ¶ 24.
determining a subset of the plurality of icons to vary by determining if the decision region of each icon intersects with the selection region;
“A routine is set up responsive to an approaching cursor coming near or entering an icon’s halo for determining whether there are any other adjacent icons within the halo, step 93.” Laffey ¶ 28. Here, the term “near” “may be defined by a halo surrounding the point of the cursor which may be determined by a distance somewhat different from that of the icon halo distance.” Laffey ¶ 28.
receiving a subsequent on the display from the user for selecting an icon from the subset of the plurality of icons, wherein the selection region of each icon of the subset is not used to determine if an icon is selected, 
“A routine is set up, step 98, to enable the user to select each of the icons sequentially exposed.” Laffey ¶ 31. Nothing about this disclosure involves using a selection region to determine whether the icon is selected.
and wherein an intersection of the 
In order to select any icon, the user must necessarily move the point of input to the new location, where the icons have moved in steps 94 and 97 (i.e., as opposed to their original locations).
and causing an action associated with the selected icon to be perform in response to the subsequent touch point, 
“[A] determination is made, step 104, as to whether the user has selected the icon. If Yes, step 116, the action represented by the icon is performed.” Laffey ¶ 31.
Han and Laffey are analogous art, as both references concern techniques for spacing icons in a graphical user interface. It would have been obvious for one of ordinary skill in the art at the time of the claimed invention to enlarge the location points in Han to comprise a halo shape “surrounding” the points as a circle, as taught in Laffey. One would have been motivated to combine Han and Laffey because of an increasing need to replicate “desktop displays” on “smaller screen devices,” which can be problematic for selecting “items from crowded screen areas.” Laffey ¶ 7. 
Accordingly, the only difference between the claimed invention and the Han/Laffey combination is the use of a “touch” input rather than a mouse or other input means.
Miyamoto, however, teaches a method of selecting items displayed on a screen by acquiring touch points corresponding to the items: “In the input coordinate detecting step, when the player provides an input to the touch panel, input coordinates, indicative of a position of the input on the display screen, are detected. In the specified coordinate determining step, when display coordinates of any one of the target images, at the time of the input provided from the player onto the touch panel, and the input coordinates are within a predetermined range, it is determined that the target image has been specified by the player.” Miyamoto ¶ 8.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to substitute the mouse input in either of Laffey or Han’s systems with Miyamoto’s touch panel. The rationale for this conclusion is “that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field,” such a combination is obvious if it fails to “do more than yield a predictable result.” KSR Int’l Co v. Teleflex Inc., 550 US 398, 416 (2007) and MPEP § 2143(I)(B). In this case, there is a preponderance of evidence as to the following findings that lead to this conclusion.
(1) Laffey and Han contained a method which differed from the claimed method by the substitution of a mouse for a touch screen; 
(2) The substituted touch screen and its function of specifying the coordinates of a user’s touch input was known in the art. See Miyamoto ¶ 8.
(3) One of ordinary skill in the art could have substituted the mouse for the touch panel, and the results of the substitution would have been predictable because both the mouse and the touch screen provide the same exact data (i.e., input coordinates) to the computer.
In view of the foregoing, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to substitute Laffey’s mouse with Miyamoto’s touch panel. 
Claim 19
Han, as combined with Laffey and Miyamoto, teaches the method for varying icons according to claim 16, but Laffey and Han do not appear to explicitly disclose taking into account the progress of a user in a video game.
Miyamoto, however, teaches a method wherein
a plurality of different patterns are set for the decision region of the first icon, and wherein a pattern for the decision region of the first icon is switched according to a progress of the user in a video game.
“In a skill information storing step, at least one of the number of points represented by the specified coordinates, determined within a predetermined time, a distance between the point represented by the input coordinates and the point represented by the display coordinates, and a ratio of the points represented by the specified coordinates, determined with the predetermined time with respect to the number of inputs provided onto the touch panel within the predetermined time, is stored as skill information of the player. In the second changing step, at least one of a size, a number, a moving pattern, and a moving speed of each of the target images, to be displayed after the skill information is stored, is changed in accordance with the skill information.” Miyamoto ¶ 16.
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to vary the patterns for deciding whether an icon has been selected, e.g., as taught in either of Laffey or Han’s disclosures, but according to a progress of the user in a video game, as taught by Miyamoto. One would have been motivated to copy Miyamoto’s technique of switching decision regions for icons according to a progress of a user in a video game because “[t]his makes it more difficult for the player to specify the target image at a desired position, thereby varying the degree of difficulty in the game and providing a more entertaining game.” Miyamoto ¶ 37.
			CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/​patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that the two month period for supplying the omission runs concurrently with the three month period for replying to this Office Action.